Motion by the People for reargument of an appeal from a sentence of the County Court, Nassau County (Santagata, J.), imposed July 23,1982. Motion denied. On the court’s own motion, the decision of this court, dated September 26,1983 [96 AD2d 1106], which decided the appeal from the sentence imposed July 23, 1982, is amended by deleting therefrom the words “an indeterminate term of imprisonment of one and one third to four years” and substituting therefor the words “a determinate term of imprisonment of one year”. The order entered on said decision is amended accordingly. Titone, J. P., Mangano, Gibbons and Gulotta, JJ., concur.